       Case 2:21-cv-00211-RWS-JCF Document 3 Filed 09/21/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                           FOR THE SOUTHERN DISTRICT OF GEORGIA

                                         AUGUSTA DIVISION

BOBBY G. SHIELDS,                          )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )                     CV 121-147
                                           )
LT. JASON HAGAN; JUDGE ANTHONY             )
TARNACKI; CORPORAL JANE CZAJKOSKI;         )
DR. GOWDY; DEPUTY JACOBSON; JEFF           )
JOHNSON; PUBLIC DEFENDER OFFCE, Dawson)
County; LT. MOORE; LT. TERESSA KIRBY; and, )
SHERIFF ANDREW LOVING GOOD,                )
                                           )
              Defendants.                  )
                                      _________

                                                ORDER
                                                _________

        Plaintiff filed this case in the Augusta Division of the Southern District of Georgia even though

the named Defendants are located in Dawsonville, Georgia. (See doc. no. 1.) Because Defendants are

located in Dawsonville, Georgia, the proper venue is the Gainesville Division of the Northern District of

Georgia. 28 U.S.C. § 1391(b).

        In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Northern District of Georgia, Gainesville Division. 28 U.S.C.§ 1406(a). The

Court also DIRECTS the Clerk to forward the file to that District.

        SO ORDERED this 21st day of September, 2021, at Augusta, Georgia.
